Case 20-00121       Filed 05/26/20       Entered 05/26/20 09:00:19    Doc# 24      Page 1 of 2


Devoron K. Hill, AK Bar No. 0705012
The Sayer Law Group, P.C.
925 E 4th St
Waterloo, IA 50703
Telephone: 319-234-2530
Facsimile: 319-232-6341
bankruptcy@sayerlaw.com; dhill@sayerlaw.com
Attorney for The Bank of New York Mellon, as Indenture Trustee, for WIMC Capital Trust
2011-1

                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ALASKA

 In re Elizabeth Linnette Mitchell and        )   Case No. 20-00121
 Lester Leon Mitchell                         )
                                              )
 Debtors.                                     )   Chapter 13




                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

       COMES NOW Devoron K. Hill of The Sayer Law Group, P.C., and hereby enters her
appearance as attorney for The Bank of New York Mellon, as Indenture Trustee, for WIMC
Capital Trust 2011-1 and requests that all future notices and correspondence be sent to her at the
above address.


   DATED: May 21, 2020


                                                  _/s/ Devoron K. Hill_______________
                                                  Devoron K. Hill, AK Bar No. 0705012
                                                  The Sayer Law Group, P.C.
Case 20-00121       Filed 05/26/20   Entered 05/26/20 09:00:19       Doc# 24     Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 26, 2020, I served the foregoing Entry of
Appearance and Request for Notices on the following via U.S. Mail, first class postage prepaid,
or by electronic means through the ECF system as indicated on the Notice of Electronic Filing:

Elizabeth Linnette Mitchell
Lester Leon Mitchell
3431 Meadow Brook Circle
Anchorage, AK 99504
DEBTORS

J. Mitchell Joyner
810 West 2nd Avenue
Anchorage, AK 99501
ATTORNEY FOR DEBTOR

Nacole M. Jipping
101 E. 9th Ave., #5A
Anchorage, AK 99501
CHAPTER 13 TRUSTEE

Office of the U.S. Trustee
700 Stewart Street, Ste. 5103
Seattle, WA 98101
U.S. TRUSTEE
                                                   /s/ Anne Azbill
                                                   Anne Azbill
